Case 2:18-cv-13021-BAF-EAS ECF No. 10 filed 12/19/18               PageID.34     Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

SOURIUANH SIAKHASONE,                              Case No.: 2:18-cv-13021-BAF-EAS

       Plaintiff,

v.

CAPITAL ONE BANK (USA), N.A.,

       Defendant.
__________________________________________________________________/
PRICE LAW GROUP, APC
David A. Chami, AZ #027585
8245 North 85th Way
Scottsdale, AZ 85258
(P): 818-600-5515
david@pricelawgroup.com

CHAMI LAW, PLLC
Tarek N. Chami (P76407)
16030 Michigan Ave. STE 215
Dearborn, MI 48126
(P): (313) 444-5029
tarek@chamilawpllc.com
Attorneys for Plaintiff
Souriuanh Siakhasone

                                  NOTICE OF SETTLEMENT
       NOTICE IS HEREBY GIVEN that Plaintiff, Souriuanh Siakhasone, and
Defendant Capital One Bank (USA), N.A., have settled all claims between them in this
matter. The parties are in the process of completing the final settlement documents and
expect to file a Stipulation for Dismissal with Prejudice within the next forty-five (45) days.
Plaintiff requests that the Court vacate all pending deadlines and hearings in this matter as




                                             -1-
Case 2:18-cv-13021-BAF-EAS ECF No. 10 filed 12/19/18              PageID.35     Page 2 of 2




there are no remaining defendants. Plaintiff also requests that the Court retain jurisdiction
for any matters related to completing and/or enforcing the settlement.


                                                  Respectfully Submitted,

                                                  PRICE LAW GROUP, APC

Date: December 19, 2018                           By:/s/David A. Chami
                                                  David A. Chami, AZ #027585
                                                  8245 North 85th Way
                                                  Scottsdale, AZ 85258
                                                  T: 818-600-5515
                                                  F: 818-600-5464
                                                  david@pricelawgroup.com
                                                  Attorneys for Plaintiff
                                                  Souriuanh Siakhasone




                              CERTIFICATE OF SERVICE

       I hereby certify that on December 19, 2018, I electronically filed the foregoing

with the Clerk of the Court using the ECF system, which will send notice of such filing to

all attorneys of record in this matter.


       /s/Elizabeth Nanez




                                            -2-
